Amended and Restated Schedule A to the American Beacon Funds Investment Advisory Agreement between American Beacon Advisors, Inc. and Zebra Capital Management, LLC American Beacon Advisors, Inc. (“Manager”) shall pay compensation to Zebra Capital Management, LLC (“Adviser”) pursuant to Section 4 of the Investment Advisory Agreement between said parties for rendering investment management services with respect to the American Beacon Zebra Global Equity Fund and the American Beacon Zebra Small Cap Equity Fund in accordance with the following annual percentage rates for all Trust assets under Adviser’s management: American Beacon Zebra Global Equity Fund: First $350 million0.35% Next $400 million0.30% Over $750 million0.25% American Beacon Zebra Small Cap Equity Fund: First $350 million0.55% Next $400 million0.50% Over $750 million0.45% If the management of the accounts commences or terminates at any time other than the beginning or end of a calendar quarter, the fee shall be prorated based on the portion of such calendar quarter during which the Agreement was in force. Effective: as of January 1, 2013 Zebra Capital Management, LLC American Beacon Advisors, Inc. By: /s/ Peter A. Schaffer By: /s/ Gene L. Needles, Jr. Name:Peter A. Schaffer Gene L. Needles, Jr. Title:Chief Operating Officer President & CEO 1
